


Exhibit 10(c)(c)

Res_unit.doc

 

[ex10cci001.gif]

STOCK NOTIFICATION AND AWARD AGREEMENT

 

Name:

 

John Smith

 

Employee ID: 00123456

 

 

 

 

 

Manager Name:

 

John Doe

 

 

 

 

 

 

 

Department:

 

United States

 

 

 

[Introductory paragraphs, as appropriate: Congratulations on receiving a stock
award. This award reflects your management team’s recognition of your
significant contributions to Hewlett-Packard’s success.

 

HP has long been known for talented employees like you who have an unwavering
commitment to HP’s customers, driving growth and profitability and creating
value. Stock awards are one important way we demonstrate our commitment to
rewarding your strong performance and individual achievements. Thank you for
your hard work and commitment to building a successful company.

 

Once again, congratulations on a job well done.]

 

Grant Date:  <GRANT DATE>

 

Grant Number: <Grant ID>

 

Grant Price:  <PRICE>

 

Award Amount:  <SHARES>

 

Award Type/Sub Type:  e.g. stock option, RSA, RSU, etc.

 

Expiration Date:  <EXPIRE DATE>

 

Plan:  <PLAN Description>

 

Program Type:  < description eg. Achievement>

 

Vesting Schedule:  [insert vesting]

 

Restricted Stock Units

 

THIS STOCK NOTIFICATION AND AWARD AGREEMENT, as of the Grant Date noted above
between Hewlett-Packard Company, a Delaware Corporation (“Company”), and the
Employee named above, is entered into as follows:

 

WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company’s continued growth; and

 

WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company and to participate in the affairs of the Company, the HR and
Compensation Committee of the Board of Directors of the Company or its delegates
(“Committee”) has determined that the Employee shall be granted restricted stock
units representing hypothetical shares of the Company’s common stock (“RSUs”),
with each RSU equal in value to one

 

--------------------------------------------------------------------------------


 

share of the Company’s $0.01 par value common stock (“Shares”), subject to the
restrictions stated below and in accordance with the terms and conditions of the
Plan named above,a copy of which can be found on the Stock Incentive Program
website at: http://hrcms01.atl.hp.com:6047/public/pages/home/en_US/index.htm or
by written or telephonic request to the Company Secretary.

 

THEREFORE, the parties agree as follows:

 

1.     Grant of Restricted Stock Units.

 

Subject to the terms and conditions of this Stock Notification and Award
Agreement and of the Plan, the Company hereby grants to the Employee the number
of RSUs set forth above.

 

2.     Vesting Schedule.

 

The interest of the Employee in the RSUs shall vest according to the vesting
schedule set forth above. Provided the Employee remains in the employ of the
Company on a continuous, full-time basis through the close of business on the
last Vesting Date as set forth above, the interest of the Employee in the RSUs
shall become fully vested on that date.

 

3.     Benefit Upon Vesting.

 

Upon the vesting of the RSUs, the Employee shall be entitled to receive, as soon
as administratively practicable, Shares or a combination of cash and Shares, as
the Company determines in its sole discretion, equal to:

 

(a)  the number of RSUs that have vested multiplied by the fair market value (as
defined in the Plan) of a Share on the date on which such RSUs vest, and

 

(b) a dividend equivalent payment determined by

 

(1)   multiplying the number of vested RSUs by the dividend per Share on each
dividend payment date between the date here of and the vesting date to determine
the dividend equivalent amount for each dividend payment date;

 

(2)   dividing the amount determined in (1) above by the fair market value of a
Share on the date of such dividend payment to determine the number of additional
RSUs to be credited to the Employee; and

 

(3)   multiplying the number of additional RSUs determined in (2) above by the
fair market value of a Share on the vesting date to determine the aggregate
amount of dividend equivalent payments for such vested RSUs;

 

provided, however, that if any aggregated dividend equivalent payments in
paragraph (b)(3) above results in a payment of a fractional share, such
fractional share shall be rounded up to the nearest whole share.

 

4.     Restrictions.

 

(a)   Except as otherwise provided for in this Stock Notification and Award
Agreement, the RSUs or rights granted hereunder may not be sold, pledged or
otherwise transferred until the RSUs become vested in accordance with the
vesting schedule set forth above. The period of time between the date hereof and
the date the RSUs become fully vested is referred to herein as the “Restriction
Period.”

 

(b)   Except as otherwise provided for in this Stock Notification and Award
Agreement, if the Employee’s employment with the Company is terminated at any
time for any reason prior to the lapse of the Restriction Period, all RSUs
granted hereunder shall be forfeited by the Employee.

 

5.     Custody of Restricted Stock Units.

 

The RSUs subject hereto shall be held in escrow in a restricted book entry
account with the Company’s transfer agent in the name of the Employee. Upon
termination of the Restriction Period, if the Company determines, in its sole
discretion, to issue Shares pursuant to Section 3 above, such Shares shall be
released into an unrestricted book entry account with the Company’s transfer
agent; provided, however, that a portion of such Shares shall be surrendered in
payment of required withholding taxes in accordance with Section 9 below, unless
the Company, in its sole discretion, establishes alternative procedures for the
payment of required withholding taxes.

 

6.     No Stockholder Rights.

 

RSUs represent hypothetical Shares. During the Restriction Period, the Employee
shall not be entitled to any of the rights or benefits generally accorded to
stockholders.

 

7.     Disability or Retirement of the Employee.

 

If the Employee’s termination of employment is due to the Employee’s total and
permanent disability or retirement, in accordance with the applicable retirement
policy, all outstanding and unvested RSUs shall continue to vest in accordance
with Section 2, provided that the following conditions are met for the entire
Restriction Period:

 

--------------------------------------------------------------------------------


 

(a)   The Employee shall render, as an independent contractor and not as an
employee, such advisory or consultative services to the Company as shall
reasonably be requested by the Company, consistent with the Employee’s health
and any other employment or other activities in which such Employee may be
engaged;

 

(b)   The Employee shall not render services for any organization or engage
directly or indirectly in any business which, in the opinion of the Company,
competes with or is in conflict with the interests of the Company;

 

(c)   The Employee shall not, without prior written authorization from the
Company, disclose to anyone outside the Company, or use in other than the
Company’s business, any confidential information or material relating to the
business of the Company, either during or after employment with the Company; and

 

(d)   The Employee shall disclose promptly and assign to the Company all right,
title and interest in any invention or idea, patentable or not, made or
conceived by the Employee during employment by the Company, relating in any
manner to the actual or anticipated business of the Company, anything reasonably
necessary to enable the Company to secure a patent where appropriate in the
United States and in foreign countries.

 

8.     Death of the Employee.

 

In the event of the Employee’s death prior to the end of the Restriction Period,
the Employee’s estate or designated beneficiary shall have the right to receive
a pro rata payment of cash, Shares or combination of cash and Shares, as the
Company determines in its sole discretion. In the event of the Employee’s death
after the vesting date but prior to the payment associated with such the RSUs,
payment for such RSUs shall be made to the Employee’s estate or designated
beneficiary.

 

9.     Taxes.

 

(a)   The Employee shall be liable for any and all taxes, including withholding
taxes, arising out of this grant or the vesting of RSUs hereunder. In the event
that the Company or the Employer is required to withhold taxes as a result of
the grant or vesting of RSUs, or subsequent sale of Shares acquired pursuant to
such RSUs, or due upon receipt of dividend equivalent payments, the Employee
shall surrender a sufficient number of whole Shares or make a cash payment at
the election of the Company, in its sole discretion, as necessary to cover all
applicable required withholding taxes and required social security contributions
at the time the restrictions on the RSUs lapse, unless the Company, in its sole
discretion, has established alternative procedures for such payment. The
Employee will receive a cash refund for any fraction of a surrendered Share or
Shares not necessary for required withholding taxes and required social
insurance contributions. To the extent that any surrender of Shares or payment
of cash or alternative procedure for such payment is insufficient, the Employee
authorizes the Company, its Affiliates and Subsidiaries, which are qualified to
deduct tax at source, to deduct all applicable required withholding taxes and
social security contributions from the Employee’s compensation. The Employee
agrees to pay any amounts that cannot be satisfied from wages or other cash
compensation, to the extent permitted by law.

 

(b)   Regardless of any action the Company or the Employee’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), the Employee acknowledges and agrees that the ultimate liability for
all Tax-Related Items legally due by him is and remains the Employee’s
responsibility and that the Company and or the Employer (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this grant of RSUs, including the grant
and vesting of RSUs, subsequent payment of Shares and or cash related to such
RSUs or the subsequent sale of any Shares acquired pursuant to such RSUs and
receipt of any dividend equivalent payments; and (ii)  do not commit to
structure the terms or any aspect of this grant of RSUs to reduce or eliminate
the Employee’s liability for Tax-Related Items. The Employee shall pay the
Company or the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold as a result of the Employee’s participation
in the Plan or the Employee’s receipt of RSUs that cannot be satisfied by the
means previously described. The Company may refuse to deliver the benefit
described in Section 3 if the Employee fails to comply with the Employee’s
obligations in connection with the Tax-Related Items.

 

10.   Data Privacy Consent.

 

The Employee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Employee’s personal data as
described in this document by and among, as applicable, the Employer, and the
Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Employee’s participation in the
Plan. The Employee understands that the Company, its Affiliates, its
Subsidiaries and the Employer hold certain personal information about the
Employee, including, but not limited to, name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, exercised, vested, unvested or outstanding in the
Employee’s favor for the purpose of implementing, managing and administering the
Plan (“Data”). The Employee understands that the Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be

 

--------------------------------------------------------------------------------


 

located in the Employee’s country or elsewhere and that the recipient country
may have different data privacy laws and protections than the Employee’s
country. The Employee understands that he may request a list with the names and
addresses of any potential recipients of the Data by contacting the local human
resources representative. The Employee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Employee’s
participation in the Plan, including any requisite transfer of such Data, as may
be required to a broker or other third party with whom the Employee may elect to
deposit any Shares acquired under the Plan. The Employee understands that Data
will be held only as long as is necessary to implement, administer and manage
participation in the Plan. The Employee understands that he may, at any time,
view Data, request additional information about the storage and processing of
the Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein, in any case without cost, by contacting the local human
resources representative in writing. The Employee understands that refusing or
withdrawing consent may affect the Employee’s ability to participate in the
Plan. For more information on the consequences of refusing to consent or
withdrawing consent, the Employee understands that he may contact an HP local
human resources representative.

 

11.   Plan Information.

 

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with laws outside the
United States, from the Stock Incentive Program website referenced above and
stockholder information, including copies of any annual report, proxy and Form
10-K, from the investor relations section of the HP website at www.hp.com. The
Employee acknowledges that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Company Secretary.

 

12.   Acknowledgment and Waiver.

 

By accepting this grant of RSUs, the Employee acknowledges and agrees that: (i)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time unless otherwise provided in the Plan or this Stock Notification and
Award Agreement; (ii) the grant of RSUs is voluntary and occasional and does not
create any contractual or other right to receive future grants of Shares or
RSUs, or benefits in lieu of Shares or RSUs, even if Shares or RSUs have been
granted repeatedly in the past; (iii) all decisions with respect to future
grants, if any, will be at the sole discretion of the Company; (iv) the
Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Employee’s employment relationship at any time with or
without cause and it is expressly agreed and understood that employment is
terminable at the will of either party, insofar as permitted by law;  (v)  the
Employee is participating voluntarily in the Plan; (vi)  RSUs, RSU grants and
resulting benefits are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and is outside the scope of the Employee’s employment contract, if
any; (vii) RSUs, RSU grants and resulting benefits are not part of normal or
expected compensation or salary for any purposes, including, but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments insofar as permitted by law;  (viii) in the event that the
Employee is not an employee of the Company, this grant of RSUs will not be
interpreted to form an employment contract or relationship with the Company, and
furthermore, this grant of RSUs will not be interpreted to form an employment
contract with the Employer or any Subsidiary or Affiliate of the Company;  (ix)
the future value of the underlying Shares is unknown and cannot be predicted
with certainty; (x) in consideration of this grant of RSUs, no claim or
entitlement to compensation or damages shall arise from termination of this
grant of RSUs or diminution in value of this grant of RSUs resulting from
termination of the Employee’s employment by the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and the
Employee irrevocably releases the Company and the Employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by accepting the terms of
this Stock Notification and Award Agreement, the Employee shall be deemed
irrevocably to have waived any entitlement to pursue such claim; and (xi)
notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of the Employee’s employment (whether or not in
breach of local labor laws), the Employee’s right to receive benefits under this
Stock Notification and Award Agreement, if any, will terminate effective as of
the date that the Employee is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of involuntary termination of the Employee’s
employment (whether or not in breach of local labor laws), the Employee’s right
to receive benefits under this Stock Notification and Award Agreement after
termination of employment, if any, will be measured by the date of termination
of the Employee’s active employment and will not be extended by any notice
period mandated under local law; the Committee shall have the exclusive
discretion to determine when the Employee is no longer actively employed for
purposes of this grant of RSUs.

 

--------------------------------------------------------------------------------


 

13.   Miscellaneous.

 

(a)   The Company shall not be required to treat as owner of RSUs, and
associated benefits hereunder, to any transferee to whom such RSUs or benefits
shall have been so transferred.

 

(b)   The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Stock
Notification and Award Agreement.

 

(c)   Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Employee at his address
then on file with the Company.

 

(d)   The Plan is incorporated herein by reference. The Plan and this Stock
Notification and Award Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Employee with respect
to the subject matter hereof, and may not be modified adversely to the
Employee’s interest except by means of a writing signed by the Company and the
Employee. Notwithstanding the foregoing, nothing in the Plan or this Stock
Notification and Award Agreement shall affect the validity or interpretation of
any duly authorized written agreement between the Company and the Employee under
which an Award properly granted under and pursuant to the Plan serves as any
part of the consideration furnished to the Employee. This Stock Notification and
Award Agreement is governed by the laws of the state of Delaware.

 

(e)   If the Employee has received this or any other document related to the
Plan translated into a language other than English and if the translated version
is different than the English version, the English version will control.

 

(f)    The provisions of this Stock Notification and Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

HEWLETT-PACKARD COMPANY

 

[ex10cci002.jpg]

Mark V. Hurd

Chairman, CEO and President

 

 

[ex10cci003.jpg]

 

Michael J. Holston

Executive Vice President, General Counsel and Secretary

 

RETAIN THIS STOCK NOTIFICATION AND AWARD AGREEMENT FOR YOUR RECORDS

 

Please refer to the Stock Incentive Program website at

 

http://hrcms01.atl.hp.com:6047/public/pages/home/en_US/index.htm, as your
primary source for information on your award, including:

 

•      Your Stock Notification and Award Agreement (available to view and print
for 6 months from the notification date)

•      Your Stock Incentive Award Report

•      Frequently Asked Questions on Restricted Stock Unit awards

•      Hewlett-Packard Company Plan Prospectus

•      Information for Non-US Employees

•      Applicable plan documents

 

--------------------------------------------------------------------------------


 

Important Note:  Your award is subject to the terms and conditions of this Stock
Notification and Award Agreement and to HP obtaining all necessary government
approvals. If you have questions regarding your award, please discuss them with
your manager.

 

--------------------------------------------------------------------------------
